Citation Nr: 1018821	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of a 
right wrist injury.

4.  Entitlement to service connection for residuals of a left 
wrist injury.

5.  Entitlement to service connection for lumbar spine 
sprain.

6.  Entitlement to service connection for a disorder 
manifested by constipation.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from February 1977 to 
February 1981.  He had additional service with the Air Force 
Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A hearing in front of the undersigned Veterans Law Judge was 
held in March 2010.  A transcript of the hearing has been 
associated with the claim file.

The Board notes that the rating decision of October 2006 
denied service connection for residuals of a broken left 
little finger and right little finger.  The Veteran disagreed 
with that decision in April 2007.  However, in his VA Form 9 
of July 2007, he stated he was only appealing the issues as 
stated in the title page of this decision.  Therefore, the 
Veteran did not perfect an appeal as to the issues of 
entitlement to service connection for residuals of a broken 
right and left little finger and as such, the issues are not 
before the Board.

The issues of entitlement to service connection for 
degenerative disc disease of the cervical spine and service 
connection for lumbar spine sprain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew at the March 2010 hearing his appeal on 
the issue of entitlement to service connection for residuals 
of a head injury.

2.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew at the March 2010 hearing his appeal on 
the issue of entitlement to service connection for residuals 
of a right wrist injury.

3.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew at the March 2010 hearing his appeal on 
the issue of entitlement to service connection for residuals 
of a left wrist injury.

4.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew at the March 2010 hearing his appeal on 
the issue of entitlement to service connection for a disorder 
manifested as constipation.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for residuals 
of a head injury, the Board does not have jurisdiction to 
consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  Because the Veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for residuals 
of a right wrist injury, the Board does not have jurisdiction 
to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

3.  Because the Veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for residuals 
of a left wrist injury, the Board does not have jurisdiction 
to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

4.  Because the Veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for a disorder 
manifested by constipation, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issues of entitlement to service connection for residuals 
of a head injury, residuals of a right wrist injury, 
residuals of a left wrist injury, and a disorder manifested 
by constipation, were fully developed by the RO and certified 
to the Board on appeal.

At the hearing of March 2010 the Veteran withdrew the above 
cited issues. 

There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board 
does not have jurisdiction to review them, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement service connection for residuals 
of a head injury is dismissed.

The appeal for entitlement service connection for residuals 
of a right wrist injury is dismissed.

The appeal for entitlement service connection for residuals 
of a left wrist injury is dismissed.

The appeal for entitlement service connection for a disorder 
manifested by constipation is dismissed.

REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
issues of entitlement to service connection for degenerative 
disc disease of the cervical spine and service connection for 
a low back disorder.  When the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran in developing facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Also, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or consistent and recurrent symptoms of a 
disability; (2) the evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or the recurrent symptoms of a 
disability may be associated with the Veteran's service; but 
(4) there is insufficient competent medical evidence on file 
for VA to make a decision on the claim.

A review of the record reveals that the Veteran has not been 
afforded examinations with regard to the disabilities at 
issue.

Service treatment records (STRs) show that in December 1977, 
the Veteran was treated for pain in the upper back and neck 
area.  He was diagnosed with torticollis.  In October 1979, 
he was treated for a mechanical back sprain.  In December 
1979, he was treated for back pain.  In December 1980 he was 
see for complaints of pain in the right side of his low back; 
he was diagnosed with mechanical mid back pain.  

STRs from his reserve time show that in a Report of Medical 
History of August 1981, the Veteran reported recurrent back 
pain.  An emergency care report of April 1982 noted the 
Veteran was seen for back pain.  He was diagnosed with muscle 
spasm.  In September 1984, the Veteran was seen for low back 
pain.  He was diagnosed with myalgias.  In a Report of 
Medical History of December 1987, the Veteran endorsed 
recurrent back pain.  In a periodic examination of December 
1991, it was noted the Veteran underwent a cervical spine 
laminectomy in October 1991.  Records of July 1993 note the 
Veteran was involved in an automobile accident while on 
official orders during which he injured his head.  Additional 
records dated that same month show the Veteran was seen for 
complaints of neck pain and for treatment of a neck strain.  

Post-service private treatment records show the Veteran was 
diagnosed with herniated nucleus pulposus at C5-6 in 
September 1991.  In October 1991, he was treated for neck and 
back pain.  In October 1999, he was treated for low back 
pain.  In April 2000, he was diagnosed with low back strain.  
In February 2001, he was treated for back strain.  In 
December 2005, he was diagnosed with cervical radiculitis.  
Private records of January 2002, May 2005 and August 2005, 
show diagnosis and treatment for low back sprain.  Records of 
November 2005, show a diagnosis of degenerative disc disease 
of the cervical spine.  

In an April 2007 letter, the Veteran's private physician 
stated that the Veteran's neck and back pain he has now are 
very similar if not exact to the pain and injury that he had 
while on active duty.  In an October 2008 letter, he stated 
that the Veteran has moderately severe pain in his neck and 
back and these are related to his injuries suffered while in 
the military.  

Considering the evidence as discussed above, the Board finds 
that additional development would be helpful and the case is 
REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination by a physician 
knowledgeable in orthopedics for the 
purpose of determining whether there is 
a causal nexus between his active 
military service and any current 
cervical and lumbar spine disability.  
The claim folder should be made 
available to the examiner for review, 
and the examination report should 
reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the 
cervical and lumbar spines found to be 
present should be diagnosed.  The 
examiner should provide an opinion as 
to whether it is more likely than not, 
at least as likely as not, or less 
likely than not that any current 
cervical and/or lumbar spine disability 
had its origin in service or is in any 
way related to the Veteran's active 
service.  Any opinion expressed should 
be supported by a complete rationale.  
If the examiner is unable to provide 
the requested opinion without resort to 
speculation, it should be so stated and 
he or she must discuss why such an 
opinion is not possible.

2.  Then, the case and the issues on 
appeal should be readjudicated.  If the 
benefits sought are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with 
a Supplemental Statement of the Case 
and be afforded the appropriate time 
period within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


